USDC IN/ND case 2:20-cr-00134-PPS-JPK document 47 filed 04/15/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )   Cause No. 2:20-CR-134-PPS-JPK
                                             )
DA’IONE FIELDS,                              )
                                             )
      Defendant.                             )

                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Da’Ione Fields’s agreement to enter a plea

of guilty to Count 2 of the indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 41.] Following a hearing on the record on March 31, 2021 [DE

45], Judge Kolar found that defendant understands the charges, his rights, and the

maximum penalties; that defendant is competent to plead guilty; that there is a factual

basis for defendant’s plea; that the defendant knowingly and voluntarily entered into

his agreement to enter a plea of guilty; and that defendant's change of plea hearing

could not be delayed without serious harm to the interests of justice. Judge Kolar

recommends that the Court accept defendant’s plea of guilty and proceed to impose

sentence. Neither party has filed a timely objection to Judge Kolar’s findings and

recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:20-cr-00134-PPS-JPK document 47 filed 04/15/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning Defendant Da’Ione Fields’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 45] in their

entirety.

        Defendant Da’Ione Fields is adjudged GUILTY of Count 2 of the indictment.

        The sentencing hearing is set for July 16, 2021 at 10:00 a.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: April 15, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
